MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 90 
Docket:	      Pen-16-519	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     May	9,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                     IN	RE	JESSE	B.	
	
HJELM,	J.	

	      [¶1]	 	 The	 parents	 of	 Jesse	 B.	 appeal	 from	 a	 judgment	 of	 the	 District	

Court	(Bangor,	Jordan,	J.)	terminating	their	parental	rights	to	Jesse	pursuant	to	

22	M.R.S.	 §	4055(1)(A)(1)(a)	 and	 (B)(2)	 (2016).	 	 Both	 parents	 challenge	 the	

sufficiency	 of	 the	 evidence	 to	 support	 the	 court’s	 findings	 of	 parental	

unfitness,	 and	 the	 mother	 also	 challenges	 the	 court’s	 discretionary	

determination	of	the	child’s	best	interest.		We	affirm	the	judgment.	

	      [¶2]		Contrary	to	the	parents’	contentions,	there	is	competent	evidence	

in	the	record	to	support	the	court’s	findings,	by	clear	and	convincing	evidence,	

that	the	parents	are	unwilling	or	unable	to	protect	the	child	from	jeopardy	or	

take	 responsibility	 for	 the	 child	 within	 a	 time	 reasonably	 calculated	 to	 meet	

the	 child’s	 needs.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(b)(i)-(ii);	 In	 re	 Logan	 M.,	

2017 ME 23,	 ¶¶	 2-3,	 155 A.3d 430.	 	 That	 evidence,	 described	 in	 the	 court’s	

thorough	decision,	included	the	following.	
2	

	     [¶3]	 	 The	 child,	 who	 was	 nearly	 three	 years	 old	 at	 the	 time	 of	 the	

termination	hearing,	suffers	from	chronic,	severe	medical	conditions	causing	a	

number	 of	 developmental	 delays.	 	 His	 conditions	 include	 a	 missing	 corpus	

callosum—a	band	of	nerve	fibers	that	would	normally	connect	the	two	halves	

of	 his	 brain—which	 diminishes	 some	 of	 his	 intellectual	 functions;	 an	

underdevelopment	 of	 the	 optic	 nerve	 that	 makes	 it	 difficult	 for	 him	 to	 learn	

language	and	may	prevent	him	from	reading;	spastic	quadriparesis,	a	type	of	

cerebral	palsy	affecting	both	sides	of	his	body,	which	results	in	muscle	rigidity	

and	impaired	mobility;	and	an	atrial	septal	defect,	which	is	a	hole	between	the	

upper	 two	 chambers	 of	 his	 heart.	 	 He	 is	 also	 being	 monitored	 for	 hormonal	

and	urological	issues.			

      [¶4]		Because	of	his	conditions,	the	child	requires	regular	treatment	and	

monitoring	 by	 a	 team	 of	 more	 than	 ten	 educational	 specialists	 and	 medical	

providers.	 	 The	 child	 also	 requires	 an	 unusually	 high	 degree	 of	 competence	

and	engagement	by	his	caretakers,	who	must	provide	in-home	treatment	and	

accurately	inform	the	child’s	specialists	and	providers	about	his	progress.		The	

failure	 to	 ensure	 that	 the	 child	 attends	 close	 to	 100	 percent	 of	 his	

appointments	 would	 pose	 a	 serious	 risk	 that	 the	 child	 would	 regress	 and	

suffer	additional	medical	issues,	as	demonstrated	by	the	following:	
                                                                                        3	

    • The	child’s	developmental	pediatrician	testified	that	if	the	child	does	not	
      receive	 consistent	 physical	 therapy	 his	 joints	 may	 become	 “frozen”	 in	
      place,	 negatively	 affecting	 his	 mobility—a	 condition	 that	 could	 only	 be	
      corrected	 with	 surgery,	 if	 at	 all;	 and	 that	 if	 the	 child	 does	 not	 “get	
      regular	 care”	 his	 doctors	 “may	 miss	 some	 medical	 complications	 that	
      could	 certainly	 impair	 [his]	 quality	 of	 life”	 and	 that	 his	 development	
      “would	at	best	plateau”	and	may	decline.	
	
    • The	 child’s	 speech	 therapist	 testified	 that	 if	 the	 child	 does	 not	
      consistently	 attend	 appointments	 there	 would	 be	 “safety	 concerns”	
      because	 the	 child	 might	 be	 unable	 to	 comprehend	 verbal	 warnings	
      about	dangerous	situations.			
	
    • The	 child’s	 neurologist	 testified	 that	 the	 failure	 to	 follow	 through	 with	
      the	 child’s	 speech	 therapy	 could	 cause	 him	 to	 become	 frustrated	 and	
      aggressive	 due	 to	 challenges	 with	 communication,	 and	 that	 the	
      frustration	 could	 become	 so	 severe	 that	 he	 might	 need	 to	 be	 sedated	
      with	an	anti-psychotic	medication.			
	
    • The	child’s	pediatric	endocrinologist	testified	that	if	the	child’s	hormone	
      levels	 are	 not	 regularly	 monitored	 they	 may	 become	 imbalanced	 to	 a	
      degree	that	could	be	fatal.			
	
       [¶5]	 	 Despite	 receiving	 information	 about	 the	 child’s	 appointment	

schedule	and	the	crucial	importance	that	he	receive	consistent	treatment,	the	

parents	 attended	 only	 approximately	 50-60	 percent	 of	 the	 child’s	

appointments	 during	 the	 pendency	 of	 these	 proceedings.	 	 In	 February	 2016,	

more	than	two	years	after	the	child	had	been	placed	in	foster	care,	the	father	

told	 a	 psychologist	 that	 he	 had	 “no	 clue”	 about	 the	 child’s	 appointment	

schedule	because	the	mother	usually	kept	track	of	it.		There	was	evidence	that	

when	 the	 parents	 did	 attend	 medical	 appointments	 they	 were	 actively	
4	

engaged	and	asked	appropriate	questions.		As	the	trial	court	found,	however,	

the	 parents’	 overall	 50-60	 percent	 attendance	 rate	 was	 grossly	 inadequate	

given	 the	 child’s	 severe	 health	 issues.	 	 The	 parents’	 failure	 to	 reliably	 attend	

nearly	 all	 of	 the	 child’s	 appointments	 was	 sufficient,	 standing	 alone,	 to	

support	the	court’s	ultimate	finding	of	two	grounds	of	parental	unfitness.		See	

22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(ii);	In	re	I.R.,	2015 ME 93,	¶	11,	120 A.3d 119.		

       [¶6]		The	court’s	finding	of	parental	unfitness	was	further	supported	by	

evidence	 that	 both	 parents	 use	 marijuana	 at	 least	 once	 a	 day	 to	 cope	 with	

anxiety	and	depression,	that	they	have	no	intention	to	modify	their	behavior	

and	have	not	consistently	engaged	in	therapy	and	substance	abuse	treatment,	

and	that	their	marijuana	use	reduces	their	motivation	and	ability	to	attend	to	

the	child’s	substantial	needs.			

       [¶7]	 	 As	 the	 father	 argues,	 his	 court	 ordered	 diagnostic	 evaluation	 did	

“not	 reflect	 a	 formal	 substance	 abuse	 diagnosis,”	 but	 that	 evaluation	 also	

states	that	the	father	has	“chronic	and	pervasive”	mental	health	and	substance	

abuse	 problems	 that	 “limit	 his	 ability	 to	 mobilize	 motivation	 to	 change,”	

“perceive	 and	 understand	 reunification	 goals,”	 and	 “integrate	 information.”		

The	 psychologist	 who	 administered	 the	 evaluation	 testified	 that	 the	 father’s	

substance	 abuse	 issues	 pose	 a	 serious	 risk	 to	 the	 child,	 in	 part	 because	
                                                                                           5	

marijuana	 “affects	 motivation,”	 impairs	 cognition,	 and	 diminishes	 a	 person’s	

ability	 to	 “focus[]	 and	 stay[]	 on	 track.”	 	 Finally,	 a	 licensed	 clinical	 social	

worker’s	 2013	 assessment	 of	 the	 father	 stated	 that	 the	 father	 relied	 on	

marijuana	 to	 “self-medicate”	 and	 recommended	 substance	 abuse	 treatment,	

which	the	father	never	completed.	

       [¶8]	 	 Based	 on	 this	 evidence,	 the	 court	 did	 not	 err	 by	 finding	 that	 the	

parents’	 marijuana	 use	 had	 an	 adverse	 effect	 on	 their	 ability	 to	 care	 for	 the	

child	and	was	therefore	a	factor	supporting	the	termination	of	their	parental	

rights.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(b)(i)-(ii);	 In	 re	 Logan	 M.,	 2017 ME 23,	

¶	3,	155 A.3d 430.	

       [¶9]		The	child	has	made	hard-earned	developmental	gains	since	being	

placed	 in	 foster	 care,	 largely	 because	 of	 the	 foster	 parents’	 diligence	 and	

dedication	 to	 the	 child’s	 treatment.	 	 The	 child’s	 foster	 parents	 wish	 to	 adopt	

him.				

       [¶10]		In	sum,	although	it	is	clear	that	the	parents	love	the	child,	given	

the	 child’s	 extraordinary	 medical	 needs	 and	 the	 parents’	 failure	 to	 reliably	

meet	those	needs,	the	court	did	not	err	by	determining	that	the	parents	were	

unwilling	or	unable	to	take	responsibility	for	the	child	or	to	protect	him	from	

jeopardy	within	a	time	reasonably	calculated	to	meet	his	needs.		See	22	M.R.S.	
6	

§	 4055(1)(B)(2)(b)(i)-(ii);	 In	 re	 I.R.,	 2015 ME 93,	 ¶	 11,	 120 A.3d 119;	 In	 re	

A.H.,	2013 ME 85,	¶	15,	77 A.3d 1012.		The	court	also	did	not	err	or	abuse	its	

discretion	by	determining	that	the	best	interest	of	the	child	is	to	be	placed	in	a	

permanent,	 adoptive	 home	 where	 he	 will	 receive	 the	 type	 of	 “consistent,	

thoughtful	 and	 loving	 care	 being	 provided	 by	 his	 current	 placement.”	 	 See	

22	M.R.S.	§	4055(1)(B)(2)(a);	In	re	Logan	M.,	2017 ME 23,	¶	5,	155 A.3d 430;	

In	re	I.R.,	2015 ME 93,	¶	11,	120 A.3d 119.	

	        The	entry	is:	

                            Judgment	affirmed.	

	        	        	         	    	     	

Aaron	M.	Frey,	Esq.,	Bangor,	for	appellant	father	
	
Christopher	D.	Smith,	Esq.,	Law	Office	of	Christopher	D.	Smith,	Esq.,	Dexter,	for	
appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Bangor	District	Court	docket	number	PC-2013-122	
FOR	CLERK	REFERENCE	ONLY